290 S.W.3d 161 (2009)
STATE of Missouri, Respondent,
v.
Michael HUDSON, Appellant.
No. ED 91436.
Missouri Court of Appeals, Eastern District, Division Five.
August 11, 2009.
Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before KENNETH M. ROMINES, C.J., CLIFFORD H. AHRENS, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Michael Hudson ("defendant") appeals the judgment of the trial court on his conviction of one count murder in the first degree, one count first-degree assault, two counts of attempted robbery in the first degree, seven counts of first-degree robbery, and eleven counts of armed criminal *162 action. Defendant claims the trial court erred in denying his motion to sever the charges, and the court erred in denying his request for a mistrial based upon allegedly improper cross-examination of defendant by the state.
We have, reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).